Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
It is hereby stipulated and agreed by and between counsel for the respective parties, subject to the approval of the Court, in the protests enumerated on Schedule “A” attached hereto, and made a part hereof:
1. That the merchandise covered by the entires herein and designated on the invoices with the letter “A” and checked J.E.S. (Examiner’s Initials) by John E. Sullivan, (Examiner’s name) Customs Examiner at the Port of Boston, consists of woven wool fabrics iinported from the British Isles, and which were classified upon liquidation under Paragraph 1109(a) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, and by Presidential Proclamation No. 3317, 94 Treas. Dec. 489, T.D. 54955, as Woven fabrics, weighing more than 4 ounces per square yard, wholly or in chief value of wool, regardless of value at the rate of 37% cents per pound and 45% ad valorem;
2. That the plaintiffs claim said merchandise to be properly classifiable under Paragraph 1529(a) of said Act as modified by the 6th Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as “Articles (including fabrics) wholly or in part of any product provided for in paragraph 1529(a), Tariff Act of 1930; .... wholly or in part of ... . fringes.... at the rate of 42%% ad valorem;
3. That said merchandise consists of lengths or bolts of woven wool fabrics at each end of which the weft threads have been omitted to form a fringe; and that said merchandise, in all material respects, is similar to the merchandise which is the subject of Lilli Ann Corporation v. the United States, 51 Customs Ct. 121, CD 2418, the record in which case may be incorporated herein.
4. That all other claims in said protests are hereby waived; and said protests are hereby submitted on the above stipulation, together with the incorporated case above referred to.
*553Plaintiff waives the right to first docket call and further amendment of said protests.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed J.E.S. by Examiner John E. Sullivan on the invoices accompanying the entries covered by the involved protests properly dutiable under paragraph 1529(a) of the Tariff Act of 1930, as modified, at the rate of 42i/2 per centum ad valorem as fabrics wholly or in part of fringe, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.